soa. 1* ko        O'DaDlol,,May ES, 1*s9* P&g# 9.


              l. . . tid    It bo urlowly     rantoada4that
         congrrrr boul6 48lo~to itr 1ogirlatlr* luth -
         orltj,     to trda   l8soolatIoas o r ln4urtrIal name-
         rIationr or group        so a8 to eapowar them to
         OMOt law they d.Oa t0 bo d.0 Uid b88Ori8CUit
         ior the nhabIlItation and l~n.Ioa              of tholr
         tradr or iadurtrI*8? COtid trade            or Indu8trIal
         l88oOIatIOll8Or grOUp8 br OOn8tltUt6d           10&181h
         tira      bOdi.8 ior that pu.rpOeObooaurremob a880-
         oiations or $rotlp8are fadllar with the pro-
         blau or their witorprlsss? . . . The amwr                ia
         obriotlr. 8uoh a &elsgatlon 0r lagiirbti70
            owr     I8 unbmrn to Our law and I8 atterlr
         1 ~OOll818t~lit    with the 06fWtitUtiOZial    PterOe;a-
         tiVO8    8lld   bati         Of     cOIl~8U,w

           So* also Carter V* Carter                     Coal Co., 808 U. 8. l%SS,
 60 L.    Ld.    1160,    8t     0.   1169,     WheZOiJ2 th0       COart     8amZ

           “‘Tha wr             OOniOlTOd       UpOn the       mi3jOri   tr’18,
         18 me&      the pa~8r t0 2Wgrilat6the airair O?
         an tmrdng     minority. Thl8 ia legirlatiro
         delegation in it8 RIMt  obaOXiOu8  form; iOr it
         f8 not e~ui del~gtion to an orilolal or any
         0rri0ial bcdy, prosumptlv*lyU8Intorosted,but
         to privak   person8WhO8* interest8   nay be and
         ofton  are a&Y*rsa to the lntarerts 0r othon ID
         the 811200,bU8In888...'
           Thr8a     luthoriti@S             are applleabla to otv Stati
  conrtltatio~,ror mlt                 the     Constitution,         8tat.e       and hhral,
  in the United 8tata8,                proridm for the reparation or th8
  powers of ~vornment into logislatlva, JUUoIal, and
  lxeaatlrobfanrhea, and agaln8t the dologatfon or aban&oa-
  rent of the powr8 oonfldedto any of those branohtwr
        AuthoritIo8 8uppor&hg thl8 ViWaight     bo
  mltIplIe& lnd+tInitely, but w rill oontent OU803.m8
  rlth the oltatlon OS Tea118 dooi8ionS mpportlag thir
  propoaItIen or oon8tItutional law. 800 State v. SwIHnr,
  1.0Tu. Ml,; Bx part8 Mltohell, 17T 9. F. 9561 lq'lo~4
  State, 195 8. A'* 5SOi EX Ptie Farnsworth, 155 8. W. 5S5.
  Thl8 qUO8tiOn m8 d180u88d    and the aUthorItIe8 WOI'O rW
  rlowd in our opinion No, 0489, rOndored Yhroh 16, 19S9,
Hon. w. Lea 0'nulIol, by   fS, 1939, Page 10.


nlatlta to the oon~tItutl@aalItyof HOUO    Bill Ilo.U'I,
lonoerni~~ the lttaptod l.o&alinationof horro   raoiag by
lwal   optlow
                                  R88pmotfilly subdttrd




                                           R. W. hlrohlld
                                                 A88i8t8llt